—In an action to recover damages for personal injuries, etc., the defendant William T. Chan appeals from an order of the Supreme Court, Queens County (Polizzi, J.), dated February 14, 2000, which denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff Nick Ceglian did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
In support of his motion for summary judgment, the appellant submitted evidence in admissible form establishing that the plaintiff Nick Ceglian did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject motor vehicle accident (see, Gaddy v Eyler, 79 NY2d 955). In opposition to the motion, the plaintiffs submitted an affidavit of the treating physician indicating that Ceglian suffered from disc herniations and bulging discs. However, “such injuries alone do not constitute serious injury” (Descovitch v Blieka, 279 AD2d 499, 500). In the absence of sufficient objective proof of the extent or degree of the alleged physical limitations resulting from the disc injuries, and that the subject motor vehicle accident was the cause of these disc injuries, the plaintiffs failed to raise an issue of fact to defeat summary judgment (see, Descovitch v Blieka, supra; Sainte-Aime v Ho, 274 AD2d 569; Greene v Miranda, 272 AD2d 441; Grossman v Wright, 268 AD2d 79). O’Brien, J. P., Krausman, Schmidt and Crane, JJ., concur.